 


110 HR 6274 IH: Boumediene Jurisdiction Correction Act
U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6274 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2008 
Mr. Shadegg introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide an equivalent to habeas corpus protection for persons held under military authority under that part of Cuba leased to the United States. 
 
 
1.Short titleThis Act may be cited as the Boumediene Jurisdiction Correction Act. 
2.Equivalent for habeas corpus protection for persons held under military authority under that part of Cuba leased to the United StatesAny person being held under military authority in the part of Cuba leased to the United States may challenge the circumstances and legality of that person’s detention to the same extent and with the same rights as are provided under the writ of habeas corpus. The courts established under the Uniform Code of Military Justice and operating in that part of Cuba shall have exclusive original jurisdiction to hear and determine any such challenge. 
 
